         Case 6:16-cv-01069-CL          Document 32       Filed 05/26/20     Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

DAVID B.,

               Plaintiff,                                    Case No. 6:16-cv-01069-CL

               v.                                            ORDER

COMMISSIONER,
Social Security Administration,

            Defendant.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mark D. Clarke filed a Findings and Recommendation (ECF No. 30),

and the matter is now before this Court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72(b).

Although neither party filed objections, I review de novo. United States v. Bernhardt, 840 F.2d

1441, 1445 (9th Cir. 1998). I find no error and conclude the report is correct.

       Magistrate Judge Clarke’s Findings and Recommendation (ECF No. 30) is adopted in

full. Plaintiff’s Motion for Attorney Fees is GRANTED and Plaintiff’s counsel is awarded

$17,442.15 in attorney’s fees pursuant to 42 U.S.C. § 406(b).



IT IS SO ORDERED.

       DATED this 26th day of May, 2020.



                                         _      /s/ Michael J. McShane_______
                                                     Michael McShane

1 –ORDER
      Case 6:16-cv-01069-CL   Document 32    Filed 05/26/20       Page 2 of 2




                                   United States District Judge




2 –ORDER
